Citation Nr: 0828479	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a back disability, 
on a direct basis and as secondary to service-connected 
disability.  

3.  Entitlement to an increased rating for 
Pellegrini-Stieda's disease of the left knee, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for myositis and 
ossificans of the left thigh, secondary to trauma, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi denied service connection for bilateral 
hearing loss, service connection for a back disability (on a 
direct basis and as secondary to service-connected 
disability), and a disability rating greater than 10 percent 
for the myositis and ossificans of the left thigh and also 
awarded a compensable evaluation of 10 percent for the 
Pellegrini-Stieda's disease of the left knee.  

In December 2005, the Board remanded these issues to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.  Following 
completion of the requested actions as well as a continued 
denial of the claims on appeal, the AMC, in February 2008, 
returned the veteran's appeal to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran did not exhibit bilateral hearing loss in 
service or within one year of separation therefrom, and his 
diagnosed bilateral hearing loss is not associated in any way 
with his active military duty.  

2.  The veteran did not exhibit a back disability in service 
or within one year of separation therefrom, and his diagnosed 
back disability is not associated in any way with his active 
military duty.  

3.  The service-connected Pellegrini-Stieda's disease of the 
left knee and the service-connected myositis and ossificans 
of the left thigh, secondary to trauma, did not cause or 
aggravate any current back disability.  

4.  The service-connected Pellegrini-Stieda's disease of the 
veteran's left knee is manifested by complaints of pain, 
giving way, instability, limitation of motion, and swelling 
in his left knee and by objective evaluation findings of some 
crepitus with motion and marked tenderness with decreased 
range of motion.  However, normal extension, no worse than 
120 degrees of limitation of knee flexion, and no 
instability, significant palpable osteophytes, or obvious 
swelling has been shown.  

5.  The service-connected myositis and ossificans of the left 
thigh, secondary to trauma, is manifested by no worse than 
90 degrees of limitation of hip flexion, limitation of 
internal rotation to 10 degrees, limitation of external 
rotation to 30 degrees, and limitation of abduction to 
25 degrees.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 
(2007).  

2.  A back disability was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have back disability that is 
proximately due to or the result of the service-connected 
Pellegrini-Stieda's disease of the left knee or the 
service-connected myositis and ossificans of the left thigh, 
secondary to trauma.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).  

4.  The criteria for a disability rating greater than 10 
percent for the service-connected Pellegrini-Stieda's disease 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5260, 5261 (2007).  

5.  The criteria for a disability rating greater than 10 
percent for the service-connected myositis and ossificans of 
the left thigh, secondary to trauma, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, DCs 5023 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were satisfied by letters 
issued to the veteran in March 2001, February 2002, January 
2003, and January 2006.  Specifically, the letters informed 
him of the evidence required to support his service 
connection and increased rating claims.  [With regard to the 
increased rating claims in particular, the referenced 
correspondence specifically stated that evidence of increased 
severity of the service-connected left knee and left thigh 
disabilities may include medical (examination and treatment) 
records, employment records, and records from other Federal 
agencies.]  According to the correspondence, VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to the service connection and increased rating issues 
on appeal, but he must provide enough information so that the 
agency could request the relevant records.  

Further, in a December 2006 letter, the veteran was informed 
of the type of evidence necessary to establish disability 
ratings (element #4) and effective dates (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed in the following decision, the Board finds that 
the evidence of record does not support a grant of the 
service connection and increased rating claims on appeal.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of these issues.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

All but the March 2001 letters were issued after the RO's 
initial June 2001 adjudication of the service connection and 
increased rating claims on appeal.  The timing defect of the 
subsequent correspondence, however, was cured by the agency 
of original jurisdiction's re-adjudication of these claims 
and issuance of a supplemental statement of the case (SSOC) 
most recently in January 2008.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for his 
service-connected left knee and left thigh disabilities.  See 
Vazquez-Flores, 22 Vet. App. 37 (2008) (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ("[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim")).  

The November 2002 statement of the case (SOC) and the August 
2003, February 2004, October 2004, and January 2008 SSOCs 
provided the veteran with specific notice of the relevant 
rating (diagnostic code) criteria for his service-connected 
left knee and left thigh disabilities.  At the various VA 
examinations and outpatient treatment sessions conducted 
during the current appeal, the veteran described the specific 
left knee and left thigh symptoms that he experiences.  Such 
statements exhibit an understanding of the criteria necessary 
for increased ratings for his service-connected left knee and 
left thigh disabilities.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
his service connection and increased rating claims.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  In fact, in February 2006, the veteran responded 
that he had no other information or evidence to submit that 
would substantiate his claim.  Consequently, the Board 
concludes that no further evidentiary development of the 
issues on appeal is required.  The Board will, therefore, 
proceed to consider these claims, based on the evidence of 
record.  

II.  Analysis

        A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system or arthritis, 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

Also, a disability that is proximately due to, or the result 
of, a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

        1.  Bilateral Hearing Loss

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss as a result of acoustic 
trauma to which he was exposed from guns and diesel machinery 
during service without ear protection.  He denies any 
pre-service or post-service exposure to loud noises.  See, 
e.g., April 2005 hearing transcript (2005 T.) at 17-23 & 
April 2003 hearing transcript (2003 T. at 5-7).  

Service personnel records do not reflect that the veteran was 
awarded any medals or badges indicative of combat duty.  
These documents do, however, indicate that the veteran had 
approximately ten months of foreign service, that his 
military occupational specialty was that of a parts 
specialist (e.g., stock control clerk), and that he had 
received the Sharpshooter (rifle) badge.  

Service medical records are negative for complaints of, 
treatment for, or findings of hearing impairment.  An 
audiometric examination, on examination for separation from 
service, in November 1968, had results within normal limits.  

A sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, there is no 
competent evidence that such a hearing lost was manifest 
within the first year after the veteran completed his active 
service.  

A July 1970 VA examination found no hearing impairment.  

Thereafter, many years passed without any documentation of 
complaints or findings of a hearing loss.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

A December 2000 VA evaluation also demonstrated no loss of 
hearing.  

A VA audiogram completed in the following month (January 
2001), however, reflected moderate to moderately severe 
sensorineural hearing loss in the mid- to high-frequency 
range.  He was given hearing aids.  A March 2006 examination 
revealed that the veteran continued to wear bilateral 
amplification.  

A VA audiological examination conducted in December 2006 
demonstrated speech discrimination scores of 98 
percent correct in the right ear and 96 percent correct in 
the left ear as well as the following puretone threshold 
levels:  30 decibels at 500 Hertz, 35 decibels at 1000 Hertz, 
60 decibels at 2000 Hertz, 60 decibels at 3000 Hertz, and 
50 decibels at 4000 Hertz (in the right ear) and 35 decibels 
at 500 Hertz, 40 decibels at 1000 Hertz, 60 decibels at 
2000 Hertz, 60 decibels at 3000 Hertz, and 60 decibels at 
4000 Hertz (in the left ear).  Clearly, such results reflect 
a bilateral impaired hearing disability for VA compensation 
benefit purposes.  See 38 C.F.R. § 3.385 (2007) (which 
stipulates that, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

The audiologist who conducted the January 2001 audiogram 
concluded that the veteran's moderate to moderately-severe 
sensorineural hearing loss in the mid- to high-frequency 
range was "most certainly consistent with noise exposure."  
Although the audiologist noted the veteran's report of having 
a history of in-service noise exposure from "big guns, 
howitzers, and mortar rounds," the audiologist did not 
specifically associate the veteran's current hearing problems 
with his active military duty.  

Further, the audiologist who examined the veteran in December 
2006 acknowledged his report of military noise exposure (from 
aircraft, gunfire, and artillery) and his denial of civilian 
noise exposure.  At the time of the examination, the examiner 
concluded that the veteran's bilateral sensorineural hearing 
loss was "most likely due to military noise exposure because 
there is no evidence of any other noise exposure."  

Neither the January 2001 audiologist, nor the January 2006 
audiologist, had access to, and an opportunity to review, the 
claims folder.  Thus, neither audiologist discussed the 
negative in-service and early post-service audiological test 
results.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion).  See 
also Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); & Reonal v. Brown, 
5 Vet. App. 458, 460 (1993) (medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self-reported and inaccurate 
history).  

Significantly, in September 2007, the VA audiologist who had 
examined the veteran in December 2006 reviewed the veteran's 
claims folder and thereafter provided a revised medical 
opinion.  Specifically, the audiologist concluded that the 
veteran's current bilateral hearing loss was not due to 
military noise exposure.  In support of this revised opinion, 
the audiologist referenced the veteran's normal hearing 
acuity at separation from service.  

The claims folder contains no competent evidence refuting the 
September 2007 medical opinion.  

The service medical records, including the separation 
examination, the passage of many years since service without 
documentation of hearing loss complaints, and the recent 
medical reports form a preponderance of evidence that 
overwhelms the veteran's claim.  As the claims folder 
contains no competent evidence of an association between the 
veteran's current bilateral hearing loss disability and his 
in-service acoustic trauma, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for bilateral hearing loss.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

        2.  Back

Throughout the current appeal, the veteran has contended that 
the same accident in which he injured his left knee and left 
hip in service also injured his back.  Alternatively, he 
maintains that his service-connected left knee and left hip 
disabilities have caused him to have an altered gait which, 
in turn, has resulted in his current back problems.  See, 
e.g., 2005 T. at 5-6, 11-13 & 2003 T. at 1-2, 4-5.  

Service medical records reflect treatment for low back pain 
in May 1967.  At that time, the veteran maintained that he 
had "jarred" his back in "bumper cars."  A physical 
examination showed good range of motion of the veteran's low 
back.  The November 1968 separation examination demonstrated 
no spine abnormalities.  

A July 1970 VA examination included no complaints, or 
findings, of a back disability.  In fact, the first diagnosis 
of a back disability is dated towards the end of 1987.  
According to an undated letter, a private physician explained 
that he had treated the veteran from December 1987 to January 
1988 for lumbar sprain and a possible ruptured lumbar disc.  
[Additional medical records indicate that, in November 1987, 
the veteran had sustained an on-the-job injury to his low 
back.]  

Subsequent medical records reflect treatment for, and 
evaluation of, a back disability variously characterized as 
subacute myositis lumbar syndrome, degenerative disc disease 
at L4-S1 with mild impingement of the right S1 nerve root at 
L5-S1, a herniated nucleus pulposis at L3-L4 and L4-L5, 
lumbago, lumbar spondylosis, lumbar stenosis, degenerative 
joint disease, lumbosacral radiculopathy, and chronic low 
back pain.  Since 1988, the veteran has undergone multiple 
surgical procedures on his back, including an L4-L5 
laminectomy, an L3 laminectomy, and bilateral foraminectomy.  

In a May 2003 letter, a private physician explained that, 
while the significant degenerative changes in the veteran's 
knees and the myositis ossificans in the adductor region of 
his thigh are probably not a direct cause of his back pain, 
these conditions "will certainly aggravate his existing back 
problems."  In support of this conclusion, the doctor 
referenced the veteran's altered gait resulting from his leg 
problems.  (The physician found the degenerative disc disease 
of the veteran's lower four lumbar levels as well as the 
foraminal stenosis with a lateral recess stenosis at his 
L4-L5 level to be "more of a degenerative process.")  

Significantly, however, this private doctor did not appear to 
have had access to, and thus an opportunity to review, the 
veteran's claims folder (including the medical records 
contained therein).  In particular, the physician did not 
discuss the on-the-job injury that the veteran had sustained 
to his low back in the mid-1980s.  (In fact, at an October 
2001 VA outpatient treatment session, the veteran described 
low back pain since a mid-1980s injury.)  

Moreover, in December 2006, the veteran underwent a VA 
examination of his back.  According to the report of the 
evaluation, the examiner reviewed the veteran's claims folder 
prior to the examination.  In the evaluation report, the 
examiner noted the veteran's mid-1980s on-the-job injury to 
his low back (which resulted in the veteran's receipt of 
worker's compensation benefits) and also referenced the 
private physician's May 2003 opinion.  

Following a complete review of the claims folder and a 
physical examination of the veteran's spine, the December 
2006 VA examiner diagnosed an on-the-job lifting injury 
resulting in chronic lumbar syndrome and spinal stenosis.  In 
addition, as the examiner noted, X-rays taken of the 
veteran's lumbosacral spine reflected spondylosis.  The 
examiner specifically concluded that the veteran's back 
disorder "is due to his on-the-job injury" but was unable 
to conclude that the veteran's back disorder "has worsened 
as a direct and proximate result of his service-connected 
left lower extremity condition" without resort to 
speculation.  In so noting, the examiner explained that the 
veteran described pain with weightbearing and at rest and 
that "[i]t is likely that his [the veteran's] back would be 
problematic with weightbearing even if he had no problems 
with his left leg or knee."  

The May 2003 private physician who opined that the veteran's 
service-connected left lower extremity disabilities have 
aggravated his back condition did not have access to, and 
thus an opportunity to consider, the post-service medical 
records noting the on-the-job injury to the veteran's back in 
the 1980s.  Moreover, this private doctor did not address the 
veteran's complaints of back pain both upon weightbearing and 
at rest (as the December 2006 VA examiner had elicited from 
the veteran and considered in rendering medical opinions).  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale" to support his or her opinion).  See also 
Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); & Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the veteran's self-reported and inaccurate history).  

Significantly, a clear preponderance of the competent 
evidence of record supports the conclusion that the veteran's 
current back disability is associated with his post-service 
on-the-job injury to his back, rather than his active 
military duty or his service-connected left knee and left hip 
disabilities.  The preponderance of the evidence is, 
therefore, against the veteran's claim for service connection 
for a back disability, and the reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

        B.  Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by an August 1970 rating action, the RO 
granted service connection for Pellegrini-Stieda's disease of 
the left knee (0 percent, from June 1970) and for myositis 
and ossificans of the left thigh, secondary to trauma (10 
percent, from June 1970).  The currently appealed June 2001 
rating action awarded a compensable evaluation of 10 percent, 
from November 2000, for the service-connected left knee 
disability.  The veteran's service-connected left knee and 
left thigh disabilities each remain evaluated as 10 percent 
disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

        1.  Pellegrini-Stieda's Disease Of The Left Knee

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  According to a relevant diagnostic code, a 
compensable rating of 10 percent will be assigned with 
evidence of limitation of flexion of the leg to 45 degrees.  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  The highest 
rating allowable pursuant to this diagnostic code, 30 
percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5261 (2007).  The next higher rating of 20 
percent requires evidence of limitation of extension of the 
leg to 15 degrees.  A 30 percent evaluation necessitates 
evidence of limitation of extension of the leg to 20 degrees.  
A 40 percent rating requires evidence of limitation of 
extension of the leg to 30 degrees.  The highest evaluation 
allowable pursuant to this diagnostic code, 50 percent, 
necessitates evidence of limitation of extension to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected left knee disability contemplates 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, DCs 5260, 
5261 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

The veteran claims that his service-connected left knee 
disability has increased in severity.  In particular, he 
describes pain, giving way, instability, limitation of 
motion, and swelling of this joint.  See, e.g., 2005 T. 
at 24-28 & 2003 T. at 2-4.  According to the veteran's recent 
testimony, he wears a "slip-on sleeve" over his left knee, 
uses a cane, and takes medication for his left knee pain.  
2005 T. at 25-27 & 2003 T. at 3-4.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, to be 
more probative than the subjective evidence of complaints of 
increased symptomatology.  

As previously stated herein, the veteran complains of pain, 
giving way, instability, limitation of motion, and swelling 
in his left knee.  See, e.g., 2005 T. at 24-28 & 2003 T. 
at 2-4.  Physical examinations completed during the current 
appeal have reflected the presence of some crepitus with 
motion, marked tenderness with decreased range of motion, and 
no worse than 120 degrees of limitation of flexion of the 
left knee.  X-rays taken of the veteran's left knee have 
shown mild degenerative joint disease.  The evaluations 
conducted on the veteran's left knee during the current 
appeal, however, have also shown normal extension as well as 
no instability, significant palpable osteophytes, or obvious 
swelling.  

Multiple examinations conducted on the veteran's left knee 
during the current appeal have consistently demonstrated 
normal extension, and no worse than 120 degrees of flexion, 
of this joint.  Clearly, a disability rating greater than the 
currently assigned evaluation of 10 percent, based upon 
limitation extension or limitation of flexion of the 
veteran's left knee is not warranted.  38 C.F.R. § 4.71a, 
DC 5260 (2007) (which requires evidence of limitation of 
flexion of the leg to 30 degrees for the assignment of a 20 
percent rating) and 38 C.F.R. § 4.71a, DC 5261 (2007) (which 
requires evidence of limitation of extension of the leg to 
15 degrees for the award of a 20 percent rating).  

The Board has also considered the appropriateness of separate 
compensable ratings based upon limitation of flexion and 
limitation of extension of the veteran's left knee.  See 
VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  The consistently shown normal extension, and no worse 
than 120 degrees of flexion, of the veteran's left knee, 
however, do not support separate compensable evaluations for 
limitation of flexion and limitation of extension of this 
joint.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2007) (requiring 
limitation of flexion of the leg to 45 degrees for a 10 
percent rating and limitation of extension of the leg to 
10 degrees for a 10 percent rating).  

Throughout the current appeal, the veteran has complained of 
pain, giving way, instability, limitation of motion, and 
swelling of his left knee.  See, e.g., 2005 T. at 24-28 & 
2003 T. at 2-4.  According to the veteran's recent testimony, 
such symptomatology requires the use of a "slip-on sleeve" 
over his left knee as well as a cane, and also necessitates 
medication (particular for the joint pain).  2005 T. at 25-27 
& 2003 T. at 3-4.  Multiple physical examinations conducted 
during the current appeal have shown some crepitus with 
motion as well as marked tenderness.  

Importantly, however, these recent evaluations have also 
demonstrated normal extension, relatively mild limitation of 
flexion, as well as no instability, significant palpable 
osteophytes, or obvious swelling.  Further, no additional 
limitation of motion of the veteran's left knee has been 
shown upon repetitive use.  Based on this evidence, the Board 
finds that the currently-assigned 10 percent rating for the 
service-connected Pellegrini-Stieda's disease of the 
veteran's left knee adequately portrays the functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of this joint.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
DCs 5257, 5260, 5261 (2007).  

Additionally, the Board has considered the diagnostic code 
which rates impairment resulting from instability of the 
knee.  See VAOPGCPREC 23-1997 (July 1997) (in which the VA 
General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of motion and instability of that joint).  
According to the applicable diagnostic code, the following 
ratings are warranted for varying degrees of recurrent 
subluxation or lateral instability of the knee:  slight (10 
percent), moderate (20 percent), and severe (30 percent).  
38 C.F.R. § 4.71a, DC 5257 (2007).  As the veteran has 
consistently exhibited a stable left knee, a separate 
compensable evaluation for his service-connected left knee 
disability, based upon impairment resulting from recurrent 
subluxation or lateral instability of this joint is not 
warranted.  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain, giving way, 
instability, limitation of motion, and swelling of his left 
knee as well as the objective evaluation findings of some 
crepitus and marked tenderness, the remainder of the multiple 
examinations completed on this joint during the current 
appeal have provided essentially negative findings.  
Specifically, normal extension, no worse than 120 degrees of 
limitation of flexion of the left knee, and no instability, 
significant palpable osteophytes, or obvious swelling of this 
joint has been shown.  Under these circumstances, therefore, 
there is no basis to assign at any time during the appeal 
period a disability rating greater than the currently 
assigned 10 percent for the Pellegrini-Stieda's disease of 
the veteran's left knee.  His appeal for a disability rating 
greater than 10 percent for this service-connected disability 
must, therefore, be denied.  



        2.  Myositis And Ossificans Of The Left Thigh, 
Secondary To Trauma

Myositis ossificans is rated based upon limitation of motion 
of the affected part.  38 C.F.R. § 4.71a, DC 5023 (2007).  
Normal flexion and extension of the hip ranges from 
125 degrees to zero degrees, and normal abduction of the hip 
ranges from zero degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2007).  

According to the applicable diagnostic code, limitation of 
extension of the thigh to 5 degrees warrants a 10 percent 
rating.  No higher evaluation for limitation of extension of 
the thigh may be awarded, pursuant to this diagnostic code  
38 C.F.R. § 4.71a, DC 5251 (2007).  

The following ratings are warranted based upon the varying 
degrees of limitation of flexion of the thigh:  10 percent 
(limitation of flexion to 45 degrees), 20 percent (limitation 
of flexion to 30 degrees), 30 percent (limitation of flexion 
to 20 degrees), and 40 percent (limitation of flexion to 
10 degrees).  38 C.F.R. § 4.71a, DC 5252 (2007).  

A 10 percent rating is also warranted with evidence of 
limitation of rotation of the affected leg (with an inability 
to "toe-out" more than 15 degrees) or with evidence of 
limitation of adduction causing an inability to cross legs.  
38 C.F.R. § 4.71a, DC 5253 (2007).  The highest rating 
allowable pursuant to this diagnostic code, 20 percent, 
requires evidence of limitation of abduction resulting in 
motion lost beyond 10 degrees.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected left thigh/hip disability contemplates 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, 
DCs 5251-5253 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

The veteran claims that his service-connected left thigh/hip 
disability has increased in severity.  In particular, he has 
consistently described pain.  See, e.g., 2005 T. at 28-32 & 
2003 T. at 4.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, to be 
more probative than the subjective evidence of complaints of 
increased symptomatology.  

As previously stated herein, the veteran complains of pain in 
his left thigh/hip.  See, e.g., 2005 T. at 28-32 & 2003 T. 
at 4.  X-rays have shown myositis ossificans particularly in 
the adductor area of the thigh and mild degenerative changes.  
Physical examinations completed during the current appeal, 
however, have reflected no worse than 90 degrees of 
limitation of flexion, limitation of internal rotation to 
10 degrees, limitation of external rotation to 30 degrees, 
and limitation of abduction to 25 degrees.  

Clearly, a disability rating greater than the currently 
assigned evaluation of 10 percent, based upon limitation of 
flexion or limitation of abduction is not warranted.  
38 C.F.R. § 4.71a, DCs 5252 (2007) (which requires evidence 
of limitation of flexion of the thigh to 30 degrees for the 
assignment of a 20 percent rating) and 38 C.F.R. § 4.71a, 
DC 5253 (2007) (which requires evidence of limitation of 
abduction of the thigh beyond 10 degrees for the award of a 
20 percent rating).  

The Board acknowledges the veteran's complaints of pain in 
his left thigh and left hip.  See, e.g., 2005 T. at 28-32 & 
2003 T. at 4.  Indeed, VA medical records reflect periodic 
outpatient treatment for these complaints.  

Importantly, however, these recent evaluations have also 
demonstrated normal strength, and no additional limitation of 
motion of the veteran's left hip upon repetitive use.  Based 
on this evidence, the Board finds that the currently-assigned 
10 percent rating for the service-connected myositis and 
ossificans of the veteran's left thigh, secondary to trauma, 
adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251-5253 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain in his left 
knee, no worse than 90 degrees of limitation of flexion, 
limitation of internal rotation to 10 degrees, limitation of 
external rotation to 30 degrees, and limitation of abduction 
to 25 degrees has been shown.  In addition, he has normal 
strength in his left thigh/hip and no additional limitation 
of motion of this extremity upon repetitive use.  Under these 
circumstances, therefore, there is no basis to assign at any 
time during the appeal period a disability rating greater 
than the currently assigned 10 percent for the myositis and 
ossificans of the veteran's left thigh, secondary to trauma.  
His appeal for a disability rating greater than 10 percent 
for this service-connected disability must, therefore, be 
denied.  

        3.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected Pellegrini-Stieda's disease of the left 
knee or the service-connected myositis and ossificans of the 
left thigh, secondary to trauma, at any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence illustrating that the disabilities at issue have in 
the past or continue to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  Significantly, the 
service-connected disabilities of the veteran's left lower 
extremity have not required frequent periods of 
hospitalization.  In fact, these disabilities have 
necessitated only periodic outpatient treatment sessions and 
generally require only the use of pain medication, a cane, 
and a "slip-on sleeve."  

The service-connected disabilities of the veteran's left 
lower extremity have also not resulted in marked interference 
with employment.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the veteran has not shown 
in this case is that the service-connected 
Pellegrini-Stieda's disease of his left knee and the 
service-connected myositis and ossificans of his left thigh 
have resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for these 
service-connected disabilities for any time during the 
current appeal.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a back disability, on a direct basis 
and as secondary to service-connected disability, is denied.  

A disability rating greater than 10 percent for 
Pellegrini-Stieda's disease of the left knee is denied.  

A disability rating greater than 10 percent for myositis and 
ossificans of the left thigh, secondary to trauma, is denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


